Citation Nr: 0421491	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for the veteran's bilateral hearing loss.


ATTORNEY FOR THE BOARD

William Henry, Law Clerk 




INTRODUCTION

The record indicates veteran served on active duty from March 
1948 to August 1949.  Subsequent periods of service in the 
Army National Guard are noted as well, between June 1947 and 
December 1947, and between September 1955 and May 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In pertinent part, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial 40 percent evaluation effective in August 2002, the 
date of his claim. 

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to an initial 
evaluation in excess of 40 percent for bilateral hearing 
loss.  The veteran is not prejudiced by such action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's right ear hearing loss is currently 
characterized by puretone thresholds of 55 dB, 70 dB, 75 dB, 
80 dB at 1000, 2000, 3000 and 4000 hertz for an average of 70 
decibels; speech recognition scores for the Maryland CNC word 
list is 60 percent.

3.  Left ear hearing loss is currently characterized by 
puretone thresholds of 60 dB, 75 dB, 75 dB, and 80 dB at 
1000, 2000, 3000, and 4000 hertz for an average of 72.5 
decibels; speech recognition scores for the Maryland CNC word 
list for the left ear is 60 percent.   


CONCLUSIONS OF LAW

The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.10, 4.40, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hearing Loss

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of 
employment and daily life.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  The higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  In considering the severity of a disability, 
it is essential to trace the medical history of the 
disability.  38 C.F.R. §§ 4.1, 4.2.  

As noted above, service connection was established for the 
hearing loss in a July 2003 rating decision.  In the analysis 
of this claim, the Board must determine whether the evidence 
warrants an evaluation in excess of 40 percent from the date 
of his claim.  The veteran presumably seeks the maximum 
benefit allowed by law and has not clearly expressed intent 
to limit his appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
based on the facts found, a practice known as "staged" 
ratings.  However, for the reasons and bases set forth below, 
staged ratings are not appropriate in the veteran's case.  

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (2003).  

Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85.  To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 
eleven auditory acuity levels from level I, for essentially 
normal acuity, through level XI, for profound deafness.  38 
C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, Table VI (2003).

When examined in April 2003, the veteran demonstrated 
puretone thresholds of 55 dB, 70 dB, 75 dB, 80 dB in the 
right ear at 1000, 2000, 3000, and 4000 Hz, and dividing the 
thresholds by four, an average of 70 dB in the right ear is 
established.  The speech recognition score is 60 percent.  By 
intersecting the columns in Table VI, (38 C.F.R. §4.85) for 
average puretone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear is VII.

In the left ear, he demonstrated thresholds of 60dB, 75dB, 
75dB, and 80 dB at 1000, 2000, 3000, and 4000 Hz, and 
dividing the thresholds by four, an average of 72.5 dB in the 
left ear is established.  The speech recognition score is 60 
percent.  By intersecting the columns in Table VI, (38 C.F.R. 
§4.85) for average puretone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is VII.

Next, table VII is consulted.  The intersecting point of a 
level VII hearing acuity for the right ear and a level VII 
hearing acuity for the left ear equates to a 40 percent 
disability rating.  38 C.F.R. § 4.85, Table VII.

If the puretone thresholds at each of the four specified 
frequencies are 55 dB or more, 38 C.F.R. § 4.86(a) is 
applicable.  Section 4.86(a) requires the RO examine Table VI 
and Table VIA for the auditory acuity level and use the table 
that results in a higher numeral, which provides the greatest 
benefit to the veteran.  Here, each of the thresholds for the 
left and right ear are 55 dB or greater.  Consulting Table 
VIA, the numeric designation for the right ear is VI and the 
numeric designation for the left ear is VI.  Since the 
results reached in table VIA are less then the results 
reached in table VI, table VIA will not be used.  

If the puretone thresholds at 1,000 Hz are 30 dB or less, and 
the puretone thresholds at 2,000 Hz are 70 dB or more, 38 
C.F.R. §4.86(b) requires the roman numeral designation for 
hearing impairment chosen from either Table VI or Table VIA, 
elevated to the next higher roman numeral.  Id.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of environmental 
noise, recognizing that a speech discrimination test 
conducted in a quiet room with amplification of sounds does 
not always reflect the extent of impairment experienced in 
the ordinary environment. Id.  However, 38 C.F.R. §4.86(b) is 
not applicable to the veteran as neither the right or left 
ear demonstrate 30dB or less at 1,000 Hz.  

The preponderance of the evidence shows that the veteran is 
entitled to an evaluation of no more than 40 percent for his 
bilateral hearing loss.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants referral for assignment 
of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The schedular evaluations in this case are adequate, and 
there is no evidence of an exceptional disability picture in 
this case.  The veteran has not required frequent 
hospitalizations and has not shown that he is required to 
have routine therapy or outpatient treatment that would 
result in a disruption of his daily routine to an inordinate 
degree.  Moreover, although some degree of impairment of 
industrial activities can be anticipated, the record does not 
show that the disability is 


productive of marked impairment of industrial activities 
above that contemplated by the currently assigned rating.  No 
argument has been advanced concerning inordinate industrial 
impairment and there is no basis for a higher rating on 
extraschedular grounds.

II. Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, these duties were outlined in a VCAA 
letter in September 2002, before the initial unfavorable RO 
decision.  In this letter, the RO informed the veteran of its 
duty to explain to him the information or evidence needed to 
obtain compensation for his hearing loss.  The letter 
discussed VA's duty to assist the veteran to obtain evidence 
for the claim and what was required of him in this regard.  
He was informed that to establish the benefit, the evidence 
had to show an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; or a current 
physical or mental disability; or a relationship between his 
current disability and an injury, disease, or event in 
service.  Details about the kind of evidence that tended to 
show these things were provided.  VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA, and which information and evidence VA would attempt to 
obtain on his behalf.  The veteran was asked whether 


he had any additional or new medical evidence not previously 
provided.  In a February 2004 statement, the veteran said 
that he did not possess any records pertaining to his claim.    

In the July 2003 rating decision, service connection was 
established for the hearing loss.  After the veteran was 
notified of that decision, he filed a timely notice of 
disagreement.  The RO did not issue another VCAA letter 
pertaining to a higher initial rating.  Rather, it issued a 
statement of the case on that issue.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (December 22, 2003).  
According to 38 C.F.R. § 14.507(b), General Counsel precedent 
opinions are binding on VA officials and employees.  

In summary, the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veterans 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  The veteran has 
been afforded multiple VA examinations for compensation 
purposes.  The examinations are of record.  In September 
2002, the veteran was provided with a VCAA notice which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake, and how the VA would 
assist him in developing his application and claim.  While 
specific language asking the veteran to submit all records in 
his possession is not of record, The veteran has been 
afforded many opportunities to submit relevant evidence and 
states that he has no other relevant evidence to submit.  In 
this case, because each of the four content requirements of a 
VCAA notice were fully satisfied, any error in not providing 
a single notice to the veteran is harmless error.




ORDER

An increased rating in excess of the currently assigned 40 
percent for bilateral hearing loss is denied.



	                        
____________________________________________
	C.W.SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



